       CASE 0:16-cr-00338-MJD-BRT Doc. 451 Filed 08/05/21 Page 1 of 6




                    UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA



UNITED STATES OF AMERICA,

                  Plaintiff,



v.                                   MEMORANDUM OF LAW & ORDER
                                     Criminal File No. 16-338 (MJD/BRT)

(1) ADAM JOHN BURKE,

                  Defendant.

David J. MacLaughlin, Assistant United States Attorney, Counsel for Plaintiff.

Aaron J. Morrison, Wold Morrison Law, Counsel for Defendant.

I.    SUMMARY

      The Court denies Defendant’s motion for compassionate release because

he has not shown extraordinary and compelling reasons for release. Defendant

was the mastermind of a white collar fraud scheme to defraud auto insurance

companies. He has refused the Moderna vaccine. He is housed in a minimum

security camp with no active COVID-19 cases. He would be released into the

community where he would significantly raise his risk of contracting COVID-19




                                        1
        CASE 0:16-cr-00338-MJD-BRT Doc. 451 Filed 08/05/21 Page 2 of 6




and serve as a vector for the highly contagious Delta variant, endangering

vulnerable members of our community.

       Defendant’s educational background is in the medical field, and he

appeared in Court as a buff individual. He kept up an exercise regimen in prison

until the time period when he decided to pursue compassionate release based on

a newly elevated BMI.

II.    INTRODUCTION

       This matter is before the Court on Defendant Adam John Burke’s Motion

for Compassionate Release. [Docket No. 431]

III.   BACKGROUND

       On December 27, 2017, a jury found Defendant Adam John Burke guilty of

the following counts in the Second Superseding Indictment: Count 1: Conspiracy

to Commit Mail Fraud in violation of 18 U.S.C. § 1349, and Counts 2-13: Mail

Fraud in violation of 18 U.S.C. §§ 2, 1341. Defendant was the mastermind of a

white collar fraud scheme to defraud auto insurance companies. On October 2,

2018, the Court sentenced Defendant to a term of 90 months.

IV.    DISCUSSION

       Under the First Step Act, 18 U.S.C. § 3582(c)(1)(A), the Court may, upon a

defendant’s motion following exhaustion of administrative remedies or the lapse

                                         2
       CASE 0:16-cr-00338-MJD-BRT Doc. 451 Filed 08/05/21 Page 3 of 6




of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier, “reduce the term of imprisonment (and may impose

a term of probation or supervised release with or without conditions that does

not exceed the unserved portion of the original term of imprisonment), after

considering the factors set forth in section 3553(a) to the extent that they are

applicable, if it finds that-- (i) extraordinary and compelling reasons warrant

such a reduction . . . and that such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.”

      The applicable policy statement with respect to motions to reduce sentence

is set forth in U.S.S.G. § 1B1.13. Pursuant to this policy statement, when deciding

a motion for a sentence reduction under § 3582(c), the Court must determine

whether extraordinary and compelling reasons exist to warrant such relief,

whether the defendant is a danger to the safety of any other person or to the

community, and whether a sentence reduction is consistent with the policy

statement. U.S.S.G. § 1B1.13. This policy statement also defines “extraordinary

and compelling reasons” due to medical condition of the defendant as follows:

      (ii) The defendant is—

             (I) suffering from a serious physical or medical condition,



                                          3
       CASE 0:16-cr-00338-MJD-BRT Doc. 451 Filed 08/05/21 Page 4 of 6




             (II) suffering from a serious functional or cognitive
             impairment, or

             (III) experiencing deteriorating physical or mental health
             because of the aging process,

      that substantially diminishes the ability of the defendant to provide
      self-care within the environment of a correctional facility and from
      which he or she is not expected to recover.

U.S.S.G. § 1B1.13, cmt. 1(A).

      Defendant has exhausted administrative remedies. Therefore, the Court

addresses the merits of Defendant’s request.

      The Court finds that Defendant has failed to show “extraordinary and

compelling reasons” due to a medical condition to warrant relief. Defendant is a

healthy, slightly obese, middle-aged individual incarcerated at Federal Prison

Camp Duluth, a minimum security camp, where there are no active COVID-19

cases. All inmates have been offered vaccination, and 64% of FPC Duluth

inmates are fully vaccinated against COVID-19. Defendant was offered and

declined the Moderna COVID-19 vaccine.

      The Court is outraged that Defendant would profess to be terrified for his

life by the COVID-19 pandemic and yet reject a highly effective and safe vaccine.

Defendant appears to request that the Court reward Defendant’s decision to



                                         4
          CASE 0:16-cr-00338-MJD-BRT Doc. 451 Filed 08/05/21 Page 5 of 6




significantly raise his risk of contracting COVID-19 by releasing him into the

community where he can serve as a vector for the highly contagious Delta

variant and endanger those vulnerable members of our community who are

unable to benefit from vaccinations. The Court finds Defendant’s claim that he is

unable to make an informed decision on the safety and efficacy of the vaccine

due to his inability to consult with his personal physician to be preposterous,

particularly given Defendant’s past education and career in the medical field.

Finally, the Court notes that when Defendant previously appeared in Court, he

was a “buff” individual, who, when he was arrested was 5 feet, 11 inches and

weighed 170 pounds. According to prison medical records, Defendant continued

an exercise regime once he was imprisoned and then appears to have foregone

physical activity and focused on increasing his BMI in conjunction with seeking

release based on an elevated BMI. Rather than release, the Court recommends a

return to focus on his physical activity and well-being and accepting the

vaccinations offered as the best path forward to ensure Defendant’s continued

health.

      Accordingly, based upon the files, records, and proceedings herein, IT IS

HEREBY ORDERED:



                                         5
      CASE 0:16-cr-00338-MJD-BRT Doc. 451 Filed 08/05/21 Page 6 of 6




     Defendant Adam John Burke’s Motion for Compassionate Release
     [Docket No. 431] is DENIED.




Dated: August 5, 2021             s/Michael J. Davis
                                  Michael J. Davis
                                  United States District Court




                                    6
